DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-14, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smythe (US 2011/0030754 A1) in view of Moczygemba (US 2017/0027053 A1).
Regarding claims 1, 6, 9, and 10, Smythe discloses a thermoelectric conversion module, comprising (See Figs. 1-10): 
a first thermoelectric conversion element group (230a) that includes at least one first thermoelectric member (210) and at least one second thermoelectric member (210) (see Fig. 5, [0042][0043]) the at least one first thermoelectric member including a first conductivity-type semiconductor (see side view Fig. 2, each group consists pf multiple p and n-type elements, analogous to 100, first-type is n-type/p-type), the at least one second thermoelectric member including a second conductivity-type semiconductor (p-type/n-type, 100, see Fig. 2); 
a second thermoelectric conversion element group (230b [0042]-[0043]) that includes at least one third thermoelectric member (110) and at least one fourth thermoelectric member (110), the at least one third thermoelectric member including the first conductivity-type semiconductor (n-type/p-type), the at least one fourth thermoelectric member including the second conductivity-type semiconductor (p-type/n-type); 
a first substrate (202 see Fig. 8 [0040] [0044]) connected to an upper side of the first thermoelectric conversion element group and the second thermoelectric conversion element group; and a second substrate (204 see Fig. 8 [0040][0044]) connected to a lower side of the first thermoelectric conversion element group and the second thermoelectric conversion element group, 
wherein the at least one first thermoelectric member and the at least one second thermoelectric member are electrically connected to each other by a first current path, the at least one third thermoelectric member and the at least one fourth thermoelectric member are electrically connected to each other by a second current path, 
and the first current path is insulated from the second current path (each of 230 form their own current paths [0044]) .
However, Smythe does not disclose 
a first region where the first thermoelectric conversion element group is disposed is a cold stimulation region for a stimulation site, a second region where the second thermoelectric conversion element group is disposed is a hot stimulating region for a stimulation site and in plan view a first size area of the first region is smaller than a second area size of a second region (claim 1)
in a plan view a first area size of the first region is smaller than a second area of the second region (claim 1)
the second area is at least 1.5 times and at most 5 times the first area size (claim 6)

at least a portion of a surrounding region of the first region and at least a portion of a surrounding region of the second region are along a side of the first substrate or a side of the second substrate (claim 9)
wherein a portion except for the portion that is along the side of the first substrate or the side of the second substrate in the surrounding region of the first region is surrounded by the second region (claim 10)
	Smythe discloses that the power can be adjusted dynamically to different regions (230) and can have different DC power sources ([0038][0039]).
	Moczygemba discloses a substrate with thermoelectric modules in different zones (410-450, see Fig. 4 [0039]-[0045]) wherein the zones can have different shapes and sizes, including random([0035]), and wherein the different zones can be heated and cooled simultaneously ([0043]) for therapy reasons. 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the regions of Smythe so that the shape and size of the first, second, and surrounding regions are the same as instantly claimed and furthermore so that the first region provides cooling and second region provides heating as disclosed by Moczygemba because doing so will allow for a user to receive therapeutic relief and furthermore because Moczygemba discloses the zones (regions) can have different shapes and the types of substrates used can be altered ([0033]).
Regarding claim 2, modified Smythe discloses all of the claim limitations as set forth above.
In addition, Smythe discloses (See Fig. 8) a first element connecting pad (216) disposed on a surface of the first substrate; 
and a second element (220c) connecting pad disposed on a surface of the second substrate, 
wherein the second element connecting pad is connected (physically connected through substrate to all thermoelectric elements) to the at least one first thermoelectric member, the at least one second thermoelectric member, the at least one third thermoelectric member, and the at least one fourth thermoelectric member.
Regarding claim 3, modified Smythe discloses all of the claim limitations as set forth above.
In addition, Smyth discloses wherein the first substrate (202) is connected to the at least one first thermoelectric member, the at least one second thermoelectric member, the at least one third thermoelectric member, and the at least one fourth thermoelectric member (See Fig. 8).
	Regarding claim 7, modified Smythe discloses all of the claim limitations as set forth above.
With regards to “wherein the first thermoelectric conversion element group is used for heat absorption and the second thermoelectric conversion element group is used for heat dissipation” this is considered an intended use limitation, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Regarding claims 8, modified Smythe discloses all of the claim limitations as set forth above.
In addition, Smythe discloses a first wiring connecting pad and a second wiring connecting pad are disposed on the first substrate (see Fig. 6 and Fig. 8, each group contains its own set of wiring contact pads and the wiring contact pads between groups do not interconnect the groups to one another since they are on separate circuits), the first wiring connecting pad and the second wiring connecting pad separating the first thermoelectric conversion element group and the second thermoelectric conversion element group from each other.
Furthermore, Smythe discloses that a metal layer can be routed under the groups to allow for wiring to be routed through the substrate (see Fig. 8, 216b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wiring of the first thermoelectric group of modified Smythe so that it routed through the substrate such that a continuous metal layer is provided on a bottom surface of the second substrate across a boundary between a region opposite the first region and a second region so that interconnection so that the wiring is simplified because Smythe discloses it is obvious to do so.
Regarding claim 11, modified Smythe discloses all of the claim limitations as set forth above.
In  addition, Smythe discloses (see Fig. 8)  wherein the first substrate (202) or the second substrate (204) is provided with a first positive electrode pad (216c) that is electrically connected to the at least one first thermoelectric member, a first negative electrode pad (note opposite contact pad on n-type element that is connected to 216) that is electrically connected to the at least one second thermoelectric member, a second negative electrode pad (one of 222) that is electrically connected to the at least one third thermoelectric member, and a second positive electrode pad (other one of 222) that is electrically connected to the at least one fourth thermoelectric member.
Regarding claim 12, modified Smythe discloses all of the claim limitations as set forth above.
In addition, Smythe wherein the first positive electrode pad, the first negative electrode pad, the second negative electrode pad, and the second positive electrode pad are disposed along a side of the first substrate or a side of the second substrate (see Fig. 6).
Regarding claims 13 and 14, modified Smythe discloses all of the claim limitations as set forth above.
However, Smythe does not explicitly disclose wherein when current flows into the first positive electrode pad and the second positive electrode pad, and flows out from the first negative electrode pad and the second negative electrode pad, a temperature of the first thermoelectric conversion element group decreases to a temperature lower than a temperature of the second thermoelectric conversion element group.
As noted above Moczygemba discloses different zones can be heated and cooled simultaneously ([0043]) for therapy reasons. 


It would have been obvious to one of ordinary skill in the art at the time of filing to provide different voltages as disclosed by Smythe to different groups of thermoelectric modules so as to provide optimum cooling/heating rates to the device including the condition disclosed in the above claim limitation because Smythe discloses it is obvious to do so.
Regarding claim 19, modified Smythe discloses all of the claim limitations as set forth above.
In addition, Smythe discloses that the substrates can accommodate sensors ([0046]) and that optimal temperature control can be provided as noted above in the rejection of Claim 4.
As noted above Moczygemba discloses different zones can be heated and cooled simultaneously ([0043]) for therapy reasons. 
In addition, Moczygemba discloses that temperature sensors (477) can allow set points for temperature control, so that the thermoelectric modules can be turned on and off ([0041]), and the sensor can be provided in different zones which can provide different temperatures ([0043]).
It would have been obvious to one of ordinary skill in the art at the time of filing to add in temperature sensors as disclosed by Smythe and Moczygemba in the system of Smythe so that different zones can provide different temperatures as disclosed by Moczygemba because it will allow for therapeutic relief.
Regarding claims 20 and 21, modified Smythe discloses all of the claim limitations as set forth above.
In addition, Smythe discloses an extended portion (outer periphery where 108 is placed, see Fig. 1) that extends out from an end of at least one of the first substrate or the second substrate, wherein the first substrate and the second substrate are film-like substrates (laminates, Abstract) and 
wherein the extended portion includes a third region (region which does not include traces 116) and a fourth region (region which includes traces 116), and a first width of the third region is wider than a second width of the fourth region, the third region being closer (a portion of the third region is closer to the first substrate) to the first substrate, the fourth region being farther from the first substrate or the second substrate than the third region (a portion of the fourth region is further to the first substrate), the first width and the second width each being a width in a direction perpendicular to a longitudinal direction (no direction defined with respect to any fixed object therefore can be any direction) of the extended portion.
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smythe (US 2011/0030754 A1) in view of Moczygemba (US 2017/0027053 A1) as applied to claims 1-3, 6-14, and 19-21 above and in further view of Chu (US 6,804,966 B1).
Regarding claims 15-18, modified Smythe discloses all of the claim limitations as set forth above.
However, Smythe does not disclose that the thermoelectric element groups can have different thermoelectric densities such that the following conditions are achieved:
wherein a closest distance between the first thermoelectric conversion element group and the second thermoelectric conversion element group is greater than a distance between the at least one first thermoelectric member and the at least one second thermoelectric member
wherein a distance between the first thermoelectric conversion element group and the second thermoelectric conversion element group is less than a distance between the at least one third thermoelectric member and the at least one fourth thermoelectric member
wherein the distance between the first thermoelectric conversion element group and the second thermoelectric conversion element group is at least 0.1 mm and at most 2.0 mm
wherein a sum of a total number of the at least one third thermoelectric member and a total number of the at least one fourth thermoelectric member is greater than or equal to a sum of a total number of the at least one first thermoelectric member and a total number of the at least one second thermoelectric member.
Chu discloses that different thermoelectric groups can be provide different rates of cooling and this can be controlled by providing different densities of thermoelectric elements (C6/L17-39) and also spacing between different regions (100A, 100B, and 110) (C6/40-51).
It is noted that the amount heating is also affected by the density of thermoelectric elements since the opposing side to cooling of Chu will be heated.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the densities of the thermoelectric elements which are contained in the respective groupings and spacing between to groupings to achieve the above claimed limitations in modified Smythe because Chu discloses doing so would allow for optimal cooling/heating to be delivered to necessary areas.
In addition, it would have been obvious to one of ordinary skill in the at the time of filing to modify the spacing between the thermoelectric groups of modified Smythe such that the spacing is greater than the packing the one first thermoelectric member and the at least one second thermoelectric member because it will allow for optimal cooling of the necessary components of the device dependent on geometry.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726